 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID EVANS,                                         No. 2: 19-cv-1376 KJN P
12                         Plaintiff,
13              v.                                         ORDER
14    D. STRUVE, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On September 25, 2019, the undersigned referred this action to the Post-

19   Screening ADR Project and stayed this action for 120 days. (ECF No. 19.) This action is set for

20   a settlement conference before Magistrate Judge Claire on December 19, 2019.

21             On September 3, 2019, plaintiff filed a motion for appointment of counsel. (ECF No. 16.)

22   On September 23, 2019, plaintiff filed an amended complaint. (ECF No. 18.) The amended

23   complaint names the same defendants and contains the same claims as raised in the original

24   complaint. The amended complaint names one new defendant, i.e., California Department of

25   Corrections and Rehabilitation (“CDCR”) Director Diaz, against whom plaintiff seeks injunctive

26   relief.

27             The court will consider plaintiff’s motion for appointment of counsel and amended

28   complaint following the settlement conference, if appropriate.
                                                          1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for appointment of

 2   counsel (ECF No. 16) and amended complaint (ECF No. 18) are vacated without prejudice

 3   pending their reinstatement following the December 19, 2019 settlement conference, if

 4   appropriate.

 5   Dated: November 6, 2019

 6

 7

 8

 9
     Evans1376.ord
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
